LEASE AGREEMENT


THIS LEASE AGREEMENT is made and entered into this 1st day of September, 2007
(hereinafter “EFFECTIVE DATE”), by and between Perma-Fix Northwest Richland,
Inc. (hereinafter “LESSOR”), a Washington corporation with its offices located
at 2025 Battelle Boulevard, Richland, Washington 99354, and IsoRay, Inc.
(hereinafter “LESSEE”), a Delaware corporation with its corporate offices
located at 350 Hills Street, Suite 106, Richland, Washington 99354,
(collectively, the "Parties" and each a "Party").


WHEREAS, On June 14, 2007, LESSOR purchased and now owns the premises known as
2025 Battelle Boulevard, Richland, Washington; and


WHEREAS, LESSEE has leased a portion of said premises from the former owner,
Nuvotec USA, pursuant to a written lease agreement (hereinafter “PRIOR LEASE”);
and


WHEREAS, both Parties have an interest in amending the terms of the prior lease
for these premises;


NOW, THEREFORE, in consideration of the mutual promises hereinafter contained,
the parties hereto agree to terminate the PRIOR LEASE and enter into this new
lease agreement (hereinafter “AGREEMENT”) as follows:


SECTION 1 - PREMISES. LESSOR does hereby lease to LESSEE the Waste Storage Bay 3
of the Mixed Waste Building on the premises commonly known as 2025 Battelle
Boulevard, Richland, Washington 99354. Further, LESSEE shall have access to the
rest room facilities and lunchroom located near the Premises, as well as other
common areas as appropriate and necessary.


SECTION 2- TERM. The term of this AGREEMENT shall be from the EFFECTIVE DATE
through January 31, 2008 (hereinafter, “TERMINATION DATE”), subject to the terms
for occupying the premises beyond the TERMINATION DATE set forth in Section 5.


SECTION 3 - EARLY TERMINATION. LESSOR acknowledges LESSEE’s desire to vacate the
leased premises before the end of the term.  LESSOR agrees to allow early
termination of this lease provided that LESSEE gives LESSOR written notice at
least forty-five (45) days prior to the date LESSEE intends to vacate the
premises. Forty-five (45) days notice is necessary to ensure LESSOR adequate
time to confirm that the premises have been restored to conditions specified in
Sections 12, 16, and/or 23 of this AGREEMENT.


If LESSEE makes notification of its intent to terminate the lease early, LESSEE
shall pay LESSOR the full rent due at the beginning of each month subsequent to
said notification until LESSEE has demonstrated to LESSOR’s satisfaction that
the premises have been restored to conditions specified in Sections 12, 16, and
23 of this AGREEMENT; and LESSOR, in its sole discretion, releases (in writing)
LESSEE from LESSEE’s obligations set forth in these Sections. LESSOR’s written
release shall not be unreasonably withheld. During the month in which LESSOR’s
release is granted, LESSOR will only be required to pay a prorated share of that
month’s rent. The prorated share of rent due shall be calculated by dividing the
number of calendar days (including the release date) that have passed in the
subject month by that month’s total calendar days; and multiplying the resulting
fraction by the affected month’s rent.
 
Lease Agreement IsoRay - September 1, 2007
Page 1 of 8 

--------------------------------------------------------------------------------


 
SECTION 4 - RENT. LESSEE covenants and agrees to pay LESSOR five thousand
dollars ($5,000) per month during the term of this AGREEMENT. If the rent is not
paid by the 10th day of each month, then LESSOR shall be entitled to collect and
LESSEE shall pay a late charge of ten percent (10%) of the five thousand dollar
($5,000) monthly rent. LESSEE shall pay the first month’s rent due under this
AGREEMENT on or before September 10, 2007. Payments are to be made to the LESSOR
at its offices located at 2025 Battelle Boulevard, Richland, Washington 99354,
Attention: Accounts Receivable.


SECTION 5 - OCCUPANCY OF PREMISES BEYOND THE TERMINATION DATE. Should the LESSEE
continue to occupy the premises after the Termination Date (which is January 31,
2008), such tenancy shall be from month to month, and the LESSEE covenants and
agrees to pay LESSOR fifty thousand dollars ($50,000) per month until LESSEE has
vacated the premises and obtained LESSOR’S written release from LESSEE’s
obligations set forth in Sections 12, 16, and 23 of this AGREEMENT. If the rent
is not paid by the 10th day of each month following the TERMINATION DATE, then
LESSOR shall be entitled to collect and LESSEE shall pay a late charge of ten
percent (10%) of the fifty thousand dollar ($50,000) monthly rent. Payments are
to be made to the LESSOR at its offices located at 2025 Battelle Boulevard,
Richland, Washington 99354, Attention: Accounts Receivable. The provisions of
this section shall not apply if the holdover by LESSEE is caused by acts of God
or unforeseen delays or acts by a third party over which the LESSEE has no
control.


SECTION 6 - OCCUPANCY OF PREMISES BEYOND FEBRUARY 1, 2008. If LESSEE has not
vacated the premises and obtained LESSOR’s written release from LESSEE’s
obligations set forth in Sections 12, 16, and 23 of this AGREEMENT by February
1, 2008, then LESSEE covenants and agrees to pay LESSOR one-hundred thousand
dollars ($100,000) to continue the AGREEMENT on a month to month basis under the
terms set forth in Section 5. The Payments are to be made to the LESSOR at its
offices located at 2025 Battelle Boulevard, Richland, Washington 99354,
Attention: Accounts Receivable. The provisions of this section shall not apply
if the holdover by LESSEE is caused by acts of God or unforeseen delays or acts
by a third party over which the LESSEE has no control.


SECTION 7 - TERMINATION & VACATION REQUIRMENTS. This Agreement may be
terminated:


(1) At any time upon written agreement of both parties; or
(2) Upon expiration of the AGREEMENT’s term and LESSOR’s written release of
LESSEE from LESSEE’s obligations set forth in Sections 12, 16, and 23.


Upon termination of the AGREEMENT, LESSEE shall surrender to LESSOR all keys
fitting all locks located on the Premises that are in the possession of LESSEE.


Lease Agreement IsoRay - September 1, 2007
Page 2 of 8 

--------------------------------------------------------------------------------


 
SECTION 8 - ACCEPTANCE OF PREMISES.LESSEE accepts the Premises “as-is”. There
are no expectations for facility modifications necessary to accommodate LESSEE
but if the situation arises, LESSEE must obtain LESSOR’s written approval for
such modifications and the responsibility for the cost shall be borne by LESSEE.


SECTION 9 - PERMITTING. LESSEE shall be responsible for obtaining and
maintaining any and all permits, which are specific to LESSEE’s operations on
the leased premises.


SECTION 10 - RELATIONSHIP OF THE PARTIES. Nothing contained in this AGREEMENT
shall, by express grant, implication, estoppel, or otherwise, create in either
party any right, title, interest, or license in or to the inventions, patents,
technical data, computer software, or software documentation of the other party.
This Agreement is not intended by the parties to constitute or create a joint
venture, pooling arrangement, partnership, or formal business organization of
any kind, other than a landlord-tenant relationship, and the rights and
obligations of the parties shall be only those expressly set forth herein.
Neither party shall have authority to bind the other except to the extent
authorized herein. Nothing in this Agreement shall be construed as providing for
the sharing of profits or losses arising out of the efforts of either or both
parties


SECTION 11 - OPERATING COSTS AND EXPENSES. LESSOR is responsible for real estate
taxes, building insurance, and building maintenance, without any additional
charge to the LESSEE. LESSEE is responsible for providing their own office and
operating equipment and administrative personnel.


SECTION 12 - CONTAMINATION. Notwithstanding any other provision of this
AGREEMENT, in the event that the activities of LESSEE contaminate the leased
premises and/or any of the premises commonly known as 2025 Battelle Boulevard,
Richland, Washington, LESSEE shall be solely responsible for the cost of
restoring the contaminated areas to the same condition as existed at the
inception of the PRIOR LEASE with Nuvotec USA (hereinafter “BASELINE
CONDITION”). LESSEE agrees to clean up any known contaminates at the time the
contamination occurs and to immediately notify LESSOR of the situation. The
BASELINE CONDITION of the premises was established by Nuvotec USA at inception
of the PRIOR LEASE (see attached baseline survey). The sufficiency of
restoration work conducted by or on behalf of LESSEE in order to return the
premises to the BASELINE CONDITION shall be determined solely by LESSOR’s
evaluation and approval of restoration work. LESSOR’s approval of restoration
work shall not be unreasonably withheld.


Lease Agreement IsoRay - September 1, 2007
Page 3 of 8 

--------------------------------------------------------------------------------


 
SECTION 13 - TECHNICAL SUPPORT. Under this AGREEMEMT LESSOR may, from time to
time, provide certain technical support staff to the LESSEE. Time for said staff
will be billed in accordance with the rates set forth in Exhibit A.


SECTION 14 - UTILITIES.  LESSOR shall pay all charges for water, sewage
disposal, and gas or other fuel utilized in connection with normal and customary
general occupancy of the premises without any additional charge to LESSEE.
LESSEE shall pay all charges for telephone, internet, LAN, and other charges
specific to the use of the premises by LESSEE. Additionally, LESSEE shall be
responsible for establishing their own mail service - both pick-up and drop-off
- as this function will not be provided by the LESSOR. Further, LESSEE shall be
responsible for all electricity charges consumed by the LESSEE’s operations.


SECTION 15 - JANITORIAL SERVICES. LESSEE shall be responsible for and provide
janitorial services and supplies to support its occupancy.


SECTION 16 - MAINTENANCE. The LESSEE will at all times keep the premises neat,
clean, and sanitary. LESSEE shall take all reasonable measures to maintain the
premises in a condition that is at least as well maintained as it was at the
time of initial occupancy under the PRIOR LEASE, accounting for normal wear and
tear.


SECTION 17 - TAXES. The Parties acknowledge that LESSOR shall pay and hold
LESSEE harmless for all state, federal, and local taxes and assessments against
the Premises or leasehold improvements thereto.


SECTION 18 - INSURANCE.LESSEE shall, at its cost and expense, procure and
maintain during the term of this AGREEMENT the following insurance coverage:



(1)  
Comprehensive general public liability insurance insuring against the risks of
bodily injury, property damage, and personal injury liability occurring on the
Premises or arising out of LESSEE's negligent use or occupancy of the Premises,
with a combined single limit of liability of at least $1,000,000.




(2)  
Fire and extended coverage insurance, insuring LESSEE's personal property in or
on the Premises for one hundred percent (100%) of its full insurable and
replacement cost, without deduction for depreciation.




(a)  
LESSEE's policy of liability insurance shall list LESSOR as additional insured
and shall also contain an endorsement that although LESSOR is listed as
additional insured, LESSOR shall not be entitled to recover under the policy for
any loss or damage occasioned to it or its agents or employees except by reason
of LESSEE's negligence. Any insurance policy LESSEE is required to procure and
maintain under this AGREEMENT shall be issued by a responsible insurance company
or companies licensed to do business in the State of Washington. Further, each
such policy shall provide that it may not be canceled, terminated, or changed
except after thirty (30) days prior written notice to LESSOR.

 
Lease Agreement IsoRay - September 1, 2007
Page 4 of 8 

--------------------------------------------------------------------------------


 

(b)  
LESSOR and LESSEE each waives any claim it might have against the other for
personal injury or death or for damage to or theft, destruction, loss, or loss
of use of any property, to the extent the same is insured against under any
insurance policy that covers the Building, LESSOR’s or LESSEE’s fixtures,
personal property, leasehold improvements, or business, or is required to be
insured against under the terms hereof, and each party shall cause its insurance
carrier to endorse all applicable policies waiving the carrier's rights of
recovery under subrogation or otherwise against the other party.




  (3)
In the event that it is determined that to be in compliance with state
regulatory requirements additional insurance coverage is necessary, the parties
agree to work together to obtain such.



SECTION 19 - SUCCESSORS IN INTEREST. This AGREEMENT shall be binding upon and
inure to the benefit of the heirs, successors, assigns, and transferees of the
parties hereto. This AGREEMENT shall not be assignable in whole or in part
without the prior written approval of the LESSOR.


SECTION 20 - ACCESS TO PREMISES. LESSEE shall allow LESSOR access at all
reasonable times to the leased premises for the purpose of inspection and
repairs.


SECTION 21 - DEFAULT BY LESSOR. Should LESSOR fail to perform any of the terms
and conditions required herein, LESSEE may declare LESSOR to be in default upon
thirty (30) days written notice. Upon default, LESSEE may terminate this
AGREEMENT (without liability to pay any amount for such termination) and/or
pursue any and all remedies available to it under Washington law. Provided,
however, that if such failure to observe or perform is remediable but is of such
nature that it cannot be remedied within such thirty (30) day period, then for
such longer period as may be reasonably required, so long as LESSOR promptly
commences and diligently pursues such remedy to completion.


SECTION 22 - DEFAULT BY LESSEE. Should LESSEE fail to perform any of the terms
and conditions required herein, LESSOR may declare LESSEE to be in default upon
thirty (30) days written notice. Upon default, LESSOR may terminate this
AGREEMENT (without liability to pay any amount for such termination) and/or
pursue any and all remedies available to it under Washington law. Provided,
however, that if such failure to observe or perform is remediable but is of such
nature that it cannot be remedied within such thirty (30) day period, then for
such longer period as may be reasonably required, so long as LESSEE promptly
commences and diligently pursues such remedy to completion.


Lease Agreement IsoRay - September 1, 2007
Page 5 of 8 

--------------------------------------------------------------------------------


 
The occurrence of any one or more of the following events shall constitute a
material default in breach of this AGREEMENT by LESSEE: 1) failure by LESSEE to
make any payment of rent or other sum required herein as and when due; 2)
failure by LESSEE to sign this AGREEMENT; and/or, 3) failure by LESSEE to
materially observe or perform any of the covenants, conditions, or provisions of
this AGREEMENT. In such event, the LESSEE will be liable to LESSOR for the
balance of unpaid rent and all costs incurred by LESSOR to restore the leased
premises to the BASELINE CONDITION.


SECTION 23 - ALTERATIONS/IMPROVEMENTS. LESSEE shall not make any alterations or
improvements in, on, or about the premises without the prior written consent of
LESSOR, which shall not be unreasonably withheld. Upon the expiration or
termination of this AGREEMENT, the LESSEE acknowledges that any alterations
and/or improvements to the property which have been installed by the LESSEE and
approved by the LESSOR may or may not be left with the Premises. LESSOR may
require the LESSEE to remove any alterations and/or improvements which were made
with or without the LESSOR’S approval (or LESSOR’S approval under the PRIOR
LEASE) and restore the premises to their original condition as of the beginning
date of the PRIOR LEASE as determined solely by LESSOR’s independent engineer.


The LESSEE process and process support equipment shall not be considered
Alterations or Improvements and shall be removed by the LESSEE upon termination
of this AGREEMENT. This equipment includes, but is not limited to:



·  
Hot cells;

·  
Glove boxes;

·  
Analytical equipment;

·  
Radiation monitoring equipment;

·  
Computers and peripheral equipment; and,

·  
Ancillary and support equipment related to the above.



The following Alterations and Improvements shall be removed as directed by
LESSOR upon or prior to termination of this AGREEMENT: HVAC, electrical
modifications (including lighting), walls, cabinetry, exterior concrete pad,
fencing/gates, and signage.


SECTION 24 - SIGNAGE. LESSOR hereby consents to LESSEE posting one sign on the
exterior of the main entrance to the building (fenceline) and one sign at or
near the roadway at the main road entrance as approved per the City of Richland.
All signs shall be subject to the prior review and approval of the LESSOR.


SECTION 25 - PARKING. LESSOR shall provide spaces for automobile parking.


SECTION 26 - COMMON AREAS. Common areas are defined to include the following
interior and exterior areas: hallways, restrooms, emergency exits, parking areas
and the entrances and exits thereof, driveways, sidewalks, lunch rooms, rest
rooms/locker rooms on the east side of main building (Building 17), and other
areas and facilities provided for general use.


Lease Agreement IsoRay - September 1, 2007
Page 6 of 8 

--------------------------------------------------------------------------------


 
LESSOR shall arrange for all required maintenance of both interior and exterior
common areas including gardening and landscaping, janitorial, repair of common
area facilities, line painting, lighting lamp replacement, sanitary control,
removal of snow, trash rubbish and other refuse, policing, traffic and other
regulations.


SECTION 27 - HAZARDOUS MATERIALS. LESSEE shall not take or store upon the
premises any pollutants, contaminants, hazardous, or toxic materials as defined
by the law of the State of Washington or by federal law, except in strict
compliance with all applicable local, state or federal rules, regulations,
ordinances, and statutes.


SECTION 28 - NOTICES. All notices, certificates, acknowledgments, and other
reports hereunder shall be in writing and shall be deemed properly delivered
when duly mailed by registered letter to the other party at its address as
follows, or to such other address as either party may, by written notice,
designate to the other.
 

 
Perma-Fix Northwest Richland, Inc.
 
IsoRay, Inc.
 
2025 Battelle Boulevard
 
350 Hills Street, Suite 106
 
Richland, Washington 99354
 
Richland, WA 99354
 
Attn: Richard Grondin
 
Attn: David J. Swanberg
 
Phone: (509) 528-0492
 
Phone: (509) 375-1202
 
Fax:
 
Fax: (509) 375-3473

 
SECTION 29 - CHANGES TO TERMS. This AGREEMENT shall not be amended, modified, or
extended, nor shall any waiver of any right hereunder be effective unless set
forth in a document executed by duly authorized representatives of both the
parties. The waiver of any breach of any term, covenant, or condition herein
contained shall not be deemed to be a waiver of such term, covenant, or
condition for any subsequent breach of the same.


SECTION 30 - NON-WAIVER. The failure of the LESSOR to insist, in any one or more
instances, upon strict performance of any of the covenants, agreements, or
obligations of the Lessee hereunder, or to exercise any option herein contained,
shall not be construed as a waiver, or a relinquishment for the future of such
covenant of option, but the same shall continue and remain in full force and
effect. The receipt by the LESSOR of rent, with knowledge of the breach of any
covenant, agreement or obligation hereof shall be not deemed to be a waiver of
any such breach to have been made unless expressed in writing and signed by the
LESSOR


SECTION 31 - TIME OF ESSENCE. In all instances where LESSOR or LESSEE is
required hereunder to pay any sum or do any act at a particular indicated time
or within an indicated period, it is understood and stipulated that time is of
the essence.


Lease Agreement IsoRay - September 1, 2007
Page 7 of 8 

--------------------------------------------------------------------------------


 
SECTION 32 - INTEGRATON. This AGREEMENT contains all of the agreements,
representations, and understandings of the parties hereto and supersedes and
replaces any and all previous understandings, commitments, or agreements, oral
or written, related to this AGREEMENT set forth herein.


SECTION 33 - SEVERABILITY. If any part, term, or provision of this AGREEMENT
shall be held void, illegal, unenforceable, or in conflict with any law of a
federal, state, or local government having jurisdiction over this AGREEMENT, the
validity of the remaining portions of provisions shall not be affected thereby.


SECTION 34 - JURISDICTION. This AGREEMENT shall be enforced and interpreted
under the laws of the State of Washington.


SECTION 35 - PREVAILING PARTY. In the event that either party hereto brings an
action at law or in equity for the enforcement of any provision of this
AGREEMENT, the prevailing party shall be entitled to recover all costs and
expenses including reasonable attorney's fees incurred both at trial and on
appeal.


IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT on the date
first stated above.
 

PERMA-FIX  NORTHWEST, INC.       ISORAY, INC.                         
By: 
/s/ Richard Grondin for  
By: 
/s/ Jonathan R. Hunt  

--------------------------------------------------------------------------------

Name:  Jim Morrison, CPA
Title: Business Manager
   

--------------------------------------------------------------------------------

Name:  Jonathan R. Hunt
Title: Chief Financial Officer 
  Date:   10/10/2007     Date:   10/10/2007

 
Lease Agreement IsoRay - September 1, 2007
Page 8 of 8 

--------------------------------------------------------------------------------


     


        





